


Exhibit 10(r)(ii)

 

CBS BONUS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009

 

1.                                      Purpose.  The purpose of this
Supplemental Executive Retirement Plan (“the Plan”) (formerly the CBS
Supplemental Executive Retirement Plan, SERP #1) is to provide to certain key
employees of CBS Corporation (“CBS”) a benefit supplemental to those retirement
or termination benefits which they are entitled to receive under the CBS Pension
Plan Document component of the CBS Combined Pension Plan (the “CBS Pension
Plan”) or the Cash Balance Plan Document component of the CBS Combined Pension
Plan (the “CBS Cash Balance Plan”) and to benefit CBS by making it more
attractive to such employees to remain with CBS and by deterring such employees
from engaging, after termination of employment, in activities competitive to
those of CBS.  The Plan was previously amended and restated effective April 1,
1999.

 

2.                                      2009 Amendment and Restatement and
Grandfathered Status of Benefits Accrued Prior to January 1, 2005.  The Plan is
hereby again amended and restated effective as of January 1, 2009 by the
adoption of Part B of the Plan, as set forth herein.  Part A of the Plan,
consisting of the original Plan and the amendments made prior to October 3,
2004, applies to a Participant’s benefit or any portion thereof that is
considered to have been Deferred under the Plan prior to January 1, 2005 (the
“Section 409A Grandfathered Benefit”), in accordance with the terms of those
documents in effect from time to time on and before October 3, 2004.  The
Section 409A Grandfathered Benefit shall continue to be governed by the law
applicable to nonqualified deferred compensation prior to the codification of
Code Section 409A.  The provisions of this Part B shall apply to any portion of
a Participant’s benefit that is considered to have been Deferred on or after
January 1, 2005.  This Part B of the Plan is intended to meet all of the
requirements of Code Section 409A, so that Participants will be eligible to
defer the receipt of, and the liability for the federal income tax with respect
to, certain items of compensation from one year to a later year in accordance
with the provisions of applicable law and the provisions of the Plan.  With
respect to the period commencing January 1, 2005 and ending December 31, 2008
and with respect to the portion of a Participant’s benefit that is considered to
have been Deferred during the 2005, 2006, 2007 or 2008 calendar year, the Plan
was administered in accordance with a reasonable, good faith interpretation of
Code Section 409A, Treasury Regulations, Notices and other guidance issued
thereunder, and such interpretation shall govern the rights of a Participant
with respect to that period of time.

 

3.                                      Definitions. Unless the context clearly
indicates otherwise, the following terms when used in this Plan with initial
capital letters shall have the following meanings:

 

A.            The term “Actuarial Equivalent” or “Actuarially Equivalent” means,
with respect to a Plan Benefit, or any portion thereof, an amount of equivalent
value determined on such actuarial basis as the Committee, in its sole
discretion, shall determine is reasonable and appropriate and which shall be
applied by the Committee in a uniform and consistent manner.

 

B.            The term “Aggregate Benefit” has the meaning provided in
Section 6.D.

 


 

C.            The term “Beneficiary” means the beneficiary designated under this
Plan to receive benefits upon the death of the Participant.  A Participant’s
Beneficiary will be determined pursuant to the terms of the Qualified Plan in
which he participates, as in effect on his Benefit Commencement Date under this
Plan.

 

D.           “Benefit Commencement Date” means, except as provided below, the
first day of the month immediately following the later of (i) the Participant’s
Separation from Service, and (ii) the Participant’s attainment of age 55.  In
the event a Participant makes a Subsequent Payment Election, the Benefit
Commencement Date shall be the first day of the month coinciding with or next
following the date upon which the Participant has elected to have payment of his
Post-2004 Plan Benefit commence.

 

E.            The term “CBS” has the meaning provided in Section 1.

 

F.            The term “CBS Cash Balance Plan” means the CBS Cash Balance Plan
Document component of the CBS Combined Pension Plan, as in effect on January 1,
2005 and as it may be amended from time to time thereafter.

 

G.            The term “CBS Pension Plan” means the CBS Pension Plan Document
component of the CBS Combined Pension Plan, as in effect on January 1, 2005 and
as it may be amended from time to time thereafter.

 

H.           The term “Code” means the Internal Revenue Code of 1986, as
amended.

 

I.             The term “Committee” means the CBS Retirement Committee or any
successor thereto.

 

J.             The term “Continuous Employment Period” has the meaning provided
in the CBS Pension Plan.

 

K.           The term “Deferred” means that an amount is considered to be
deferred within the meaning of Treasury Regulations Sections 1.409A-6(a)(2) and
1.409A-6(a)(3).

 

L.            The term “Eligibility Service” means (i) for an individual who
participates in the CBS Pension Plan, his Continuous Employment Period, and
(ii) for an individual who participates in the Cash Balance Plan, the definition
of “years of service” in the Cash Balance Plan.

 

M.          The term “Employee” means an employee of the Employer.

 

N.           The term “Employer” means CBS and its subsidiaries and affiliates.

 

O.           The term “Joint and Survivor Annuity” means one of the Optional
Forms described in Section 6.B.(4) through Section 6.B.(6).

 

P.            The term “Life Annuity” means the Optional Form described in
Section 6.B.(1).

 

2


 

Q.           The term “Optional Forms” has the meaning provided in Section 6.B.

 

R.            The term “Other Death Benefit” has the meaning provided in
Section 6.F.

 

S.            The term “Participant” has the meaning provided in Section 4.

 

T.            The term “Plan” means the CBS Bonus Supplemental Executive
Retirement Plan, as in effect from time to time.  Part A of the Plan, which is
attached hereto and made a part hereof, shall apply to any portion of a
Participant’s Plan Benefit that was Deferred prior to January 1, 2005.  Part B
of the Plan is set forth herein and shall apply to any portion of a
Participant’s Plan Benefit that is Deferred on or after January 1, 2005. 
Certain provisions of this Part B apply as of certain earlier effective dates as
specified herein.

 

U.           The term “Plan Benefit” has the meaning provided in Section 5.

 

V.            The term “Points” has the meaning provided in the CBS Cash Balance
Plan.

 

W.          The term “Post-2004 Plan Benefit” means any portion of a
Participant’s Plan Benefit that was Deferred after December 31, 2004.

 

X.           The term “Qualified Plan” means the CBS Pension Plan or CBS Cash
Balance Plan, as applicable.

 

Y.            The term “Recipient” has the meaning provided in Section 17.

 

Z.            The term “Section 409A Grandfathered Benefit” has the meaning
provided in Section 2.

 

AA.        The term “Separation from Service” means the condition that exists
when an Employee who is a Participant in the Plan and the Employer reasonably
anticipate that no further services will be performed after a certain date or
that the level of bona fide services that the Employee will perform after such
date (whether as an Employee or an independent contractor) would permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an Employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Employer if the Employee has been providing services to the Employer for less
than 36 months).  For purposes of this Section 1.AA, for periods during which an
Employee is on a paid bona fide leave of absence and has not otherwise
experienced a Separation from Service, the Employee is treated as providing bona
fide services at the level equal to the level of services that the Employee
would have been required to perform to receive the compensation paid with
respect to such leave of absence.  Periods during which an Employee is on an
unpaid bona fide leave of absence and has not otherwise experienced a Separation
from Service are disregarded for purposes of this Section 1.AA (including for
purposes of determining the applicable 36-month (or shorter) period).  For
purposes of this Section 1.AA, the Employer shall be considered to include all
members of the controlled group of corporations which includes the Company;

 

3


 

provided, however, that in applying Code Section 414(b), the phrase “at least 50
percent” shall be substituted for “at least 80 percent”; and in applying Code
Section 414(c), the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent.”  Separation from Service shall be determined on
the basis of the modifications described in Treasury Regulation
Section 1.409A-1(h)(3) (or any successor regulation) as defined in Code
Section 409A and the regulations or other guidance issued thereunder.

 

BB.         The term “Subsequent Payment Election” has the meaning provided in
Section 6.B.

 

CC.         The term “Transition Election” means a Participant’s election made
on or before December 31, 2008 in accordance with IRS Notice 2007-86 and other
applicable guidance under Code Section 409A to designate the time at which the
Participant’s Plan Benefit will commence.

 

4.                                     Eligibility.  The persons eligible to
participate in the Plan (“Participants”) are those Employees of CBS and its
subsidiaries who are Participants in the CBS Pension Plan or the CBS Cash
Balance Plan and whose participation in the Plan has been expressly approved by
the Committee, a predecessor committee, or the Board of Directors of CBS.

 

Effective April 1, 1999:

 

A.           No Employee who becomes a participant under the CBS Cash Balance
Plan shall accrue any additional benefit under the Plan on or after the
effective date of such participation;

 

B.            No Employee who is hired or rehired after March 31, 1999 shall be
eligible to participate in the Plan; and

 

C.            No individual other than an individual who was a Participant on
March 31, 1999, and who (i) was age 55 or older on March 31, 1999, or (ii) had
70 or more Points on March 31, 1999, shall be eligible to accrue any additional
benefits under the Plan after March 31, 1999.

 

5.                                     Computation of Benefit.

 

A.           The retirement or termination benefit payable to a Participant
under the Plan (the “Plan Benefit”) shall be equal to the accrual percentage
otherwise provided in Section 3.02(b) of the CBS Pension Plan (or any successor
provision), which, as of January 1, 2009 is 1.7 percent, multiplied by the
Eligible Amount, as defined in Subsection  B of this Section  5, and multiplied
by the number of years of the Participant’s Continuous Employment Period, up to
a maximum of 35 years.

 

B.            The Eligible Amount shall be:

 

(1)           in the case of a Participant who has been designated by the CBS
Board of Directors, 100 percent of such Participant’s cash awards under an
annual CBS plan for additional compensation (currently the CBS Short Term
Incentive Plan), and

 

4


 

(2)           in the case of all other Participants, 50 percent of such
Participant’s cash awards under such an additional compensation plan.

 

C.            In the case of any Plan Benefit payable to a Participant whose
Benefit Commencement Date is prior to age 65, and after completion of 10 years
of Eligibility Service, any amount payable will be reduced by 4% for each year
that the Participant’s Benefit Commencement Date precedes his attainment of age
62.  In the case of any Plan Benefit payable to a Participant whose Benefit
Commencement Date is prior to age 65 and prior to completion of 10 years of
Eligibility Service, any amount payable will be reduced on the basis of
Actuarially Equivalent factors for each year that the Participant’s Benefit
Commencement Date precedes his attainment of age 65.

 

D.           For purposes of clarity, a Participant’s Section 409A Grandfathered
Benefit shall be paid to the Participant at the same time and in the same form
as the Participant’s benefit under the Qualified Plan is paid. The Participant’s
Post-2004 Plan Benefit will be calculated as follows:

 

(i)           If the Participant’s Post-2004 Plan Benefit is payable at the same
time as the benefits described in the first sentence of this Section 5.D., the
Participant’s total Plan Benefit shall be determined as provided in Section 5.A.
through Section 5.C. above.  The Participant’s Post-2004 Plan Benefit shall be
equal to the Participant’s total Plan Benefit, less the Participant’s
Section 409A Grandfathered Benefit (but not less than zero).

 

(ii)          If the Participant’s Post-2004 Plan Benefit is not paid at the
same time as the benefits described in the first sentence of this Section 5.D,
the amount payable to the Participant as his Post-2004 Plan Benefit pursuant to
this Part B of the Plan shall be equal to the Participant’s total Plan Benefit
determined as provided in Section 5.A through Section 5.C above, less the
Participant’s Section 409A Grandfathered Benefit (but not less than zero),
subject to the following additional criteria.  Both the Participant’s total Plan
Benefit and Section 409A Grandfathered Benefit shall be determined as of the
Benefit Commencement Date of the Participant’s Post-2004 Plan Benefit,
regardless of the actual commencement date of the Participant’s said benefits.

 

6.                                     Payment of Plan Benefit.

 

A.           Time of Payment.

 

(1)           General.  Subject to Subsections B and E of this Section 6, and
except as provided in a Participant’s Transition Election, the Post-2004 Plan
Benefit payable to a Participant shall commence as of the Participant’s Benefit
Commencement Date, provided that the first payment may be made up to 90 days
after the later of (a) the Participant’s 55th birthday, and (b) the
Participant’s Separation from Service.  If the first payment is made after the
Participant’s Benefit Commencement Date, such first payment shall include any
monthly payments that were due prior to such first payment. Except as provided
in Subsection B or a Participant’s Transition Election, a Participant shall not

 

5


 

have the right to designate the tax year in which such Post-2004 Plan Benefits
are payable.

 

(2)           Special Rule for Separations Prior to January 1, 2009.  Subject to
Subsections B and E of this Section 6, and except as provided in a Participant’s
Transition Election, if a Participant who experienced a Separation from Service
prior to January 1, 2009, has not reached age 55 prior to January 1, 2009 and
has not commenced the payment of his Plan Benefit prior to January 1, 2009, the
Benefit Commencement Date of his Post-2004 Plan Benefit shall be his
55th birthday and the first payment shall be made within 90 days of his Benefit
Commencement Date. Subject to Subsections B and E of this Section 6, and except
as provided in a Participant’s Transition Election, if a Participant who
experienced a Separation from Service prior to January 1, 2009, has not
commenced the payment of his Plan Benefit prior to January 1, 2009, but has
reached age 55 prior to January 1, 2009, the Benefit Commencement Date of the
Post-2004 Plan Benefit payable to such Participant shall be July 1, 2010 and the
first payment shall be made within 90 days of his Benefit Commencement Date. If
the first payment under this Section 6.A(2) is made after the Participant’s
Benefit Commencement Date, such first payment shall include any monthly payments
that were due prior to such first payment.

 

B.           Subsequent Payment Election.  A Participant may elect, on a written
form (a “Subsequent Payment Election”) acceptable to the Committee, to change
the time that Post-2004 Plan Benefit payments are to commence pursuant to
Subsection A of this Section 6, provided that any such election shall comply
with the requirements of Treasury Regulations section 1.409A-2(b).  Any
Subsequent Payment Election that satisfies the preceding requirements shall be
irrevocable when made but may be superseded by one (but not more than one)
Subsequent Payment Election that satisfies the requirements set forth above.

 

C.           Form of Payment.  The normal form of Post-2004 Plan Benefit payable
to a Participant on his Benefit Commencement Date will be a Life Annuity (as
described below).  In lieu of receiving the Post-2004 Plan Benefit in the normal
form, at any time prior to his Benefit Commencement Date, a Participant may
elect, on a written form acceptable to the Committee, to receive his or her
Post-2004 Plan Benefit in any one of the following forms (the “Optional Forms”),
each of which are Actuarially Equivalent to the Life Annuity:

 

(1)                                  Life Annuity – a monthly benefit is paid to
the Participant during his or her lifetime with no payment made after the
Participant’s death.

 

(2)                                  10-Year Certain Annuity Option – a reduced
monthly benefit is paid to the Participant during his or her lifetime.  If the
Participant dies within the first 10 years of payment, the reduced benefit will
continue to the Participant’s Beneficiary for the remainder of the 10-year term.

 

6


 

(3)                                  15-Year Certain Annuity Option - a reduced
monthly benefit is paid to the Participant during his or her lifetime.  If the
Participant dies within the first 15 years of payment, the reduced benefit will
continue to the Participant’s Beneficiary for the remainder of the 15-year term.

 

(4)                                  Joint and 50% Survivor Annuity Option – a
reduced monthly benefit is paid to the Participant during his or her lifetime. 
Following the Participant’s death, a joint annuitant selected by the Participant
will receive monthly benefits equal to 50% of the monthly benefit that was
payable to the Participant for the remainder of the joint annuitant’s lifetime.

 

(5)                                  Joint and 75% Survivor Annuity Option – a
reduced monthly benefit is paid to the Participant during his or her lifetime. 
Following the Participant’s death, a joint annuitant selected by the Participant
will receive monthly benefits equal to 75% of the monthly benefit that was
payable to the Participant for the remainder of the joint annuitant’s lifetime.

 

(6)                                  Joint and 100% Survivor Annuity Option – a
reduced monthly benefit is paid to the Participant during his or her lifetime. 
Following the Participant’s death, a joint annuitant selected by the Participant
will receive monthly benefits equal to 100% of the monthly benefit that was
payable to the Participant for the remainder of the joint annuitant’s lifetime.

 

If a Participant elects an Optional Form that provides for payments to a joint
annuitant or Beneficiary, such joint annuitant or Beneficiary shall be
designated at the time the Participant elects such Optional Form.

 

D.           Small Payment Cash-Out.  Notwithstanding any provision of the Plan
to the contrary but subject to Section 6.E, if on a Participant’s Benefit
Commencement Date, the lump sum present value of the Participant’s Post-2004
Plan Benefit and the Participant’s Post-2004 benefits under any other plans with
respect to which deferrals of compensation are treated as having been Deferred
under a single nonqualified deferred compensation plan with the Plan under
Treasury Regulation Section 1.409A-1(c)(2) (the “Aggregate Benefit”) is less
than $10,000, the Participant’s entire Aggregate Benefit will be paid in such
lump sum on the date the Participant’s Post-2004 Plan Benefit was otherwise
scheduled to commence.

 

E.            Delayed Payments for Specified Employees.  Notwithstanding any
provision of this Plan to the contrary, if a Participant is a “specified
employee,” determined pursuant to procedures adopted by CBS in compliance with
Code Section  409A, on the date the Participant incurs a Separation from Service
and if any portion of the payments or benefits to be received by the Participant
upon Separation from Service would constitute a “deferral of compensation”
subject to Code

 

7


 

Section 409A, then to the extent necessary to comply with Code Section 409A,
amounts that would otherwise be payable pursuant to this Plan during the
six-month period immediately following the Participant’s Separation from Service
will instead be paid on the earlier of (i) the first business day of the seventh
calendar month after the date of the Participant’s Separation from Service, or
(ii) the Participant’s death.  Any benefit payments delayed because of the
preceding sentence shall be paid in a lump sum on the date described in the
preceding sentence.  Any benefit payments that are scheduled to be paid more
than six months after such Participant’s Separation from Service shall not be
delayed and shall be paid in accordance with the schedule prescribed by
Subsections A and B of this Section 6.

 

F.            Death On or After Benefit Commencement Date.

 

(1)          Benefits Under Optional Form of Payment.  In the event a
Participant dies on or after his Benefit Commencement Date, Post-2004 Plan
Benefits shall continue to a joint annuitant or Beneficiary only if provided
pursuant to the Optional Form under which the Participant was receiving benefit
payments in accordance with this Section 6; provided, however, that if the
Participant’s Beneficiary is a trust, the present value of any Post-2004 Plan
Benefits required to be paid to the Beneficiary following the Participant’s
death pursuant to the Optional Form under which the Participant was receiving
benefit payments in accordance with this Section 6 shall be paid to the trust in
a single lump sum payment within 90 days after the Participant’s date of death.

 

(2)          Other Death Benefits.  The following death benefit shall apply to
CBS Cash Balance Plan Participants:

 

(A)                              If the Participant has elected to receive
payment of his Post-2004 Plan Benefits in the form of a Life Annuity and he dies
on or after his Benefit Commencement Date but before total payments have been
made to the Participant that equal the product of (i) 60 multiplied by (ii) the
Participant’s monthly benefit, the balance of said total payments will be
payable in a single lump sum payment within 90 days after the Participant’s date
of death.

 

(B)                                If the Participant has elected to receive
payment of his Post-2004 Plan Benefits in the form of a Joint and Survivor
Annuity and both he and his joint annuitant die on or after the Benefit
Commencement Date but before total payments have been made to the Participant
and/or his joint annuitant that equal the product of (i) 60 multiplied by
(ii) the monthly benefit the Participant would have received if he had elected
to receive his Post-2004 Plan Benefit in the form of a Life Annuity, the balance
of said total payments will be payable to the Participant’s Beneficiary in a
single lump sum payment within 90 days after the later of the Participant’s or
his joint annuitant’s date of death.

 

7.                                     Forfeiture of Plan Benefit.

 

8


 

If any Participant, at any time during the period following his Separation from
Service, engages in the operation or management of a business, whether as owner,
partner, officer, employee, or otherwise, having a net worth in excess of
$5,000,000, which at such time is in competition with CBS or any of its
subsidiaries, any and all amounts which otherwise thereafter would be due the
Participant under the Plan shall be forfeited.

 

The determination as to whether a Participant is engaged in the operation or
management of business having a net worth in excess of $5,000,000 and which is
in competition with CBS or any of its subsidiaries shall be made by the
Committee in its absolute discretion, and the decision of the Committee with
respect thereto, including its determination of the time at which the
participation in such competitive business commenced, shall be conclusive.  In
determining whether or not to give its consent under this Section 7, the
Committee shall give consideration to the circumstances under which the
employment of the Participant terminated and, if such termination resulted
primarily from circumstances not within the control of the Participant, the
Committee shall grant such consent unless the Committee shall find that there
are compelling reasons for not doing so.

 

No Participant shall be required to repay any Plan Benefits paid to him prior to
the date on which the Participant shall have received written notice that the
Committee shall have determined that the Participant has engaged in the
operation or management of a business having a net worth in excess of $5,000,000
and which is in competition with CBS or any of its subsidiaries.

 

8.                                     Nonforfeiture of Benefit.  The amount of
the benefit accrued under the Plan by any Participant immediately before any
(i) withdrawal of approval as a Participant by the Committee which was
previously granted under Section 4 hereof, (ii) withdrawal of entitlement to
100 percent of a Participant’s cash awards under an annual CBS plan for
additional compensation granted under Section 5.B(1) hereof or (iii) termination
or amendment pursuant to Section 11 hereof, shall not be reduced by reason of
any such event.

 

9.                                     Nonassignability of Benefits.  Except as
otherwise required by law, neither any benefit payable hereunder nor the right
to receive any future benefit under this Plan may be anticipated, alienated,
sold, transferred, assigned, pledged, encumbered, or subjected to any charge or
legal process, and if any attempt is made to do so, or a person eligible for any
benefits under this Plan becomes bankrupt, the interest under this Plan of the
person affected may be terminated by the Committee which, in its sole
discretion, may cause the same to be held or applied for the benefit of one or
more of the dependents of such person or make any other disposition of such
benefits that it deems appropriate.

 

10.                               Funding.  The Plan shall be maintained as an
unfunded plan which is not intended to meet the qualification requirements of
Section 401 of the Internal Revenue Code.  Establishment of the Plan will not
create, in favor of any Participant, any right or lien in or against any of the
assets of CBS.  Payments under the Plan shall be made in cash from the general
funds of CBS and no special or separate fund shall be established and no
segregation of assets shall be made to assure the payment of benefits
hereunder.  Nothing in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to

 

9


 

create a trust of any kind, or a fiduciary relationship, between CBS and any
Participant or any other person, and CBS’s promise to make payments hereunder
shall at all times remain unfunded as to any Participant.

 

11.                               Termination; Amendment.  CBS may, at any time,
by resolution of its Board of Directors, terminate or amend the Plan in such
respects as it shall deem advisable, provided, however, that except to the
extent required to comply with any changes in applicable law (including Code
Section 409A), Part A of this Plan may not be suspended, amended, otherwise
modified, or terminated without the consent of each affected Participant who had
attained age 55 at the “Effective Time,” as such term is defined under the
Agreement and Plan of Merger among Westinghouse Electric Corporation, Group W
Acquisition Corp. and CBS Inc.  Notwithstanding anything in the Plan to the
contrary, in the event of a termination of the Plan, the Committee, in its sole
and absolute discretion, shall have the right to change the time and form of
distribution of Participants’ Post-2004 Plan Benefits, including requiring that
the Actuarial Equivalent of Post-2004 Plan Benefits be immediately distributed
in the form of a lump sum payment; provided, however, that no such change in the
time or form of payment shall cause the Plan to fail to comply with Section 6.E
above with respect to specified employees, or to fail to comply with the
requirements of Code Section 409A.

 

12.                               Operation and Administration.  The Plan shall
be administered by the Committee.  The Committee shall have the authority, in
its absolute discretion, to exclude from the coverage of the Plan employees who
would otherwise be eligible to be Participants, and to include in the coverage
of the Plan employees who would not otherwise be eligible to be Participants. 
The Committee’s decision in all matters involving the interpretation and
application of the Plan shall be final and binding.  The Committee shall
establish such procedures and requirements as it shall deem necessary and
appropriate to administer the Plan.

 

13.                               Applicable Law.  All questions pertaining to
the construction, validity, and effect of this Plan shall be determined in
accordance with the laws of the State of New York, to the extent not pre-empted
by Federal law.

 

14.                               Limitation of Rights.  This Plan is a
voluntary undertaking on the part of CBS.  Neither the establishment of the Plan
nor the payment of any benefits hereunder, nor any action of CBS, the Committee,
or its designee shall be held or construed to be a contract of employment
between CBS and any Participant, or to confer upon any person any legal right to
be continued in the employ of CBS.  CBS expressly reserves the right to
discharge, discipline, or otherwise terminate the employment of any Participant
at any time.  Participation in this Plan gives no right or claim to any benefits
beyond those which are expressly provided herein and all rights and claims
hereunder are limited as set forth in this Plan.

 

15.                               Severability.  In the event any provision of
this Plan shall be held illegal or invalid, or would serve to invalidate the
Plan, that provision shall be deemed to be null and void, and the Plan shall be
construed as if it did not contain that provision.

 

10


 

16.                               Headings, Gender and Number.  The headings to
the Articles and Sections of this Plan are inserted for reference only, and are
not to be taken as limiting or extending the provisions hereof.  Unless the
context clearly indicates to the contrary, in interpreting this Plan, the
masculine shall include the feminine, and the singular shall include the plural.

 

17.                               Incapacity.  If the Committee or its designee
shall determine that a Participant, terminated Participant, or any other person
entitled to a benefit under this Plan (the “Recipient”) is unable to care for
his affairs because of illness, accident, or mental or physical incapacity, or
because the Recipient is a minor, the Committee or its designee may direct that
any benefit payment due the Recipient be paid to his duly appointed legal
representative; or if no such representative is appointed, to the Recipient’s
spouse, child, parent, or other blood relative, or to a person with whom the
Recipient resides or who has incurred expense on behalf of the Recipient. Any
such payment so made shall be made at the same time and in the same form as such
payment would otherwise be made to the Recipient and shall be a complete
discharge of the liabilities of the Plan with respect to the Recipient.

 

18.                               Binding Effect and Release.  All persons
accepting benefits under this Plan shall be deemed to have consented to the
terms of this Plan. Any final payment or distribution to any person entitled to
benefits under the Plan shall be in full satisfaction of all claims against the
Plan, the Committee or its designee and CBS arising by virtue of this Plan.

 

19.                               Code Section 409A.  To the extent applicable,
it is intended that this Plan comply with the provisions of Code Section 409A. 
References to Code Section 409A shall include any proposed, temporary or final
regulation, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.  This Plan
shall be administered and interpreted in a manner consistent with this intent. 
If any provision of this Plan is susceptible of two interpretations, one of
which results in the compliance of the Plan with Code Section 409A and the
applicable Treasury Regulations, and one of which does not, then the provision
shall be given the interpretation that results in compliance with Code
Section 409A and the applicable Treasury Regulations.  Notwithstanding the
foregoing or any other provision of this Plan to the contrary, neither CBS nor
any of its subsidiaries or affiliates shall be deemed to guarantee any
particular tax result for any Participant, spouse, or beneficiary with respect
to any payments provided hereunder.

 

11
